Name: Council Regulation (EC) No 1873/94 of 27 July 1994 fixing, for the 1994/95 marketing year, certain sugar prices and the standard quality of beet
 Type: Regulation
 Subject Matter: plant product;  prices;  beverages and sugar;  agricultural structures and production
 Date Published: nan

 30 . 7. 94 Official Journal of the European Communities No L 197/11 COUNCIL REGULATION (EC) No 1873/94 of 27 July 1994 fixing, for the 1994/95 marketing year, certain sugar prices and the standard quality of beet Whereas the basic price for beet must take account of the intervention price and of the costs of processing and delivering the beet to factories and be based on an estimated Community yield of 130 kilograms of white sugar per tonne of beet at 16 % sugar content, HAS ADOPTED THIS REGULATION: Article 1 1 . The target price for white sugar shall be ECU 55,07 per 100 kilpgrams. 2 . The intervention price for white sugar shall be ECU 52,33 per 100 kilograms for the non-deficit areas of the Community. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ( a ), and in particular Articles 2 ( 3 ), 3 (4 ) and 4 ( 3 ) thereof, Having regard to the opinion of the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when sugar prices are fixed, account should be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agrcultural community, to assure the availability of supplies and ensure that they reach consumers at reasonable prices; Whereas, in order to attain these objectives, the target price for sugar must be fixed at a level which, taking into account in particular the resultant level of the invervention price, ensures a fair remuneration for beet and sugar cane producers while at the same time respecting consumers ' interests, and which is likely to maintain the balance between the prices of the principal agricultural products; Whereas, as a result of the characteristics of the sugar market, the risks involved in this trade are relatively slight; whereas, consequently, when the intervention price for sugar is being fixed, the difference between the target price and the intervention price may be fixed at a relatively low level; Article 2 The basic price for beet shall be ECU 39,48 per tonne delivered at the collection centre . Article 3 Standard quality beet shall : ( a ) be of sound, genuine and merchantable quality; ( b) have a sugar content of 16 % at the reception point. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th . WAIGEL (!) OJ No L 177, 1 . 7. 1981 , p . 4 . Regulation as last amended by Regulation (EC) No 133/94 (OJ No L 22, 27. 1 . 1994, p . 7). (2 ) OJ No C 83, 19 . 3 . 1994, p. 13 . ( 3 ) OJ No C 128, 9 . 5 . 1994 . ( «) OJ No C 148, 30. 5 . 1994 . p. 49.